Title: From Alexander Hamilton to William Seton, 21 June 1794
From: Hamilton, Alexander
To: Seton, William



Treasury DepartmentJune 21st 1794
Sir

I have directed the Treasurer to remit you drafts on the Office of Discount & Deposit at New York for 3618 Dollars & 6 Cents being the amount of the two accounts inclosed in your letter of the 27th of May. But I leave it with you to settle the rate of Exchange with Messrs. Franklin Robinson & Co. according to what you deem the mercantile usage in such cases and I shall be satisfied with whatever you may do. When the accounts are paid you will please forward to the Treasury for settlement an account in your own name accompanied with the vouchers of your disbursements and including a charge for commission according to the nature of the service.
The Com of the Sinking Fund will at their next Meeting determine the point of compensation for agencies in purchasing the Debt. You will of course be embraced in whatever may be done.
With great consideration & esteem   I am Sir   Your obed st

William Seton Esq

